Exhibit 10.3

FIFTH AMENDMENT

THIS FIFTH AMENDMENT dated as of September 3, 2010 (this “Amendment”) amends the
Reimbursement Agreement dated as of September 8, 2006 (as previously amended,
the “Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and
U.S. Bank National Association (the “Bank”). Capitalized terms used but not
defined herein have the respective meanings given to them in the Reimbursement
Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Reimbursement Agreement is amended as follows:

(a) The definition of “Letter of Credit” is amended in its entirety to read as
follows:

“Letter of Credit” means any commercial letter of credit issued or outstanding
hereunder, including any letter of credit issued under the Existing
Reimbursement Agreement that will remain outstanding after the Closing Date.
Each Letter of Credit will be issued by the Bank for the account of the Parent,
Williams-Sonoma Singapore Pte. Ltd. or any other Subsidiary of the Parent.

(b) The definition of “Maturity Date” is amended in its entirety to read as
follows:

“Maturity Date” means September 2, 2011.

(c) Section 2.3 is amended by adding the following provision at the end of such
Section:

“Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of the
Parent, the Parent shall be obligated to reimburse the Bank hereunder for any
and all drawings under such Letter of Credit. The Parent hereby acknowledges
that the issuance of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Parent, and that the Parent’s business derives
substantial benefits from the businesses of such Subsidiaries.”

(d) Section 5.2(d) is amended by replacing the reference to “February 1, 2009”
with “January 31, 2010”.

(e) Section 6.2 is amended by (i) replacing the reference to “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006, January 28,
2007, February 3, 2008 and



--------------------------------------------------------------------------------

February 1, 2009” with “February 2, 2003, February 1, 2004, January 30,
2005, January 29, 2006, January 28, 2007, February 3, 2008, February 1, 2009 and
January 31, 2010” and (ii) replacing the reference to “February 1, 2009” in the
third and fourth sentence thereof with “January 31, 2010”.

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

(a) each representation and warranty set forth in Article 6 of the Reimbursement
Agreement, as amended hereby, is true and correct in all material respects as of
the date of the execution and delivery of this Amendment by the Parent, with the
same effect as if made on such date, except to the extent any such
representation or warranty relates specifically to another date (in which case
it was true and correct in all material respects as of such other date);

(b) the Parent has the power and authority to execute, deliver, and perform its
obligations under this Amendment;

(c) no Default exists; and

(d) there has not occurred a material adverse change since January 31, 2010 in
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Parent (individually) or the
Parent and its Subsidiaries (taken as a whole).

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
as of the date first written above when the Bank has received the following:

(a) a counterpart of this Amendment executed by the Parent;

(b) a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor;

(c) evidence that the Parent has paid all accrued and invoiced Attorney Costs of
the Bank in connection with this Amendment;

(d) evidence that the Board of Directors of the Parent has authorized the
execution and delivery of this Amendment and the performance of the
Reimbursement Agreement as amended hereby; and

(e) such other documents as the Bank may reasonably request.

SECTION 4 Miscellaneous.

4.1 Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

 

-2-



--------------------------------------------------------------------------------

4.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment. Delivery of a counterpart hereof, or an
executed signature hereto, by facsimile or by e-mail (in pdf or similar format)
shall be effective as delivery of a manually-executed counterpart hereof.

4.3 Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York applicable to contracts made and to be
performed entirely within such state.

4.4 Successors and Assigns. This Amendment shall be binding upon the Parent and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.

4.5 USA Patriot Act. The Bank shall not be obligated to issue any Letter of
Credit for the account of a Subsidiary of the Parent unless and until the Bank
shall have received information with respect to such Subsidiary of the type
described in Section 9.23 of the Reimbursement Agreement.

 

-3-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:  

    /s/ Sharon L. McCollam

Name: Sharon L. McCollam Title:   Executive Vice President, Chief Operating
and Chief Financial Officer U.S. BANK NATIONAL ASSOCIATION By:  

    /s/ Cohan Schleicher

Name: Cohan Schleicher Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of September 3, 2010

To:   U.S. Bank National Association

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of September 8, 2006 between
Williams-Sonoma, Inc. (the “Parent”) and U.S. Bank National Association (the
“Bank”), (b) the Guaranty Agreement dated as of September 8, 2006 executed by
the undersigned (the “Subsidiary Guaranty”) and (c) the Fifth Amendment dated as
of the date hereof to the Reimbursement Agreement (the “Fifth Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Fifth Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC. WILLIAMS-SONOMA DIRECT, INC. WILLIAMS-SONOMA RETAIL
SERVICES, INC. WILLIAMS-SONOMA DTC, INC. WILLIAMS-SONOMA GIFT MANAGEMENT, INC.
By:                                                                     
                             Name:  Sharon L. McCollam Title:    Executive Vice
President, Chief Operating and
Chief Financial Officer WILLIAMS-SONOMA STORES, LLC By:    WILLIAMS-SONOMA
STORES, INC. Its:     Sole Member   By:                           
                                                                Name:  Sharon L.
McCollam   Title:    Executive Vice President, Chief Operating
and Chief Financial Officer

 

-2-